Citation Nr: 0935574	
Decision Date: 09/21/09    Archive Date: 10/02/09

DOCKET NO.  96-28 921	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for the cause of the 
Veteran's death.

2.  Entitlement to Dependents' Educational Assistance (DEA) 
under 38 U.S.C.A. Chapter 35.


REPRESENTATION

Appellant represented by:	Joseph R. Moore, Attorney at 
Law


WITNESSES AT HEARING ON APPEAL

Appellant, Appellant's Son


ATTORNEY FOR THE BOARD

K. L. Wallin, Counsel


INTRODUCTION

The Veteran served on active duty from October 1964 to 
October 1966.  The Veteran died in May 1993.  The appellant 
is the Veteran's widow. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from an August 1995 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Buffalo, New York, which denied the benefits sought on 
appeal.

The appellant presented testimony before the RO in October 
1996.  Her son was present as a witness.  The transcript has 
been obtained and associated with the claims folder.

The matter was previously before the Board in January 1998.  
At that time the matter was remanded to the RO for additional 
development to include inviting the Veteran's private doctor 
to provide rationale for his opinion and obtaining a medical 
opinion from an appropriate VA doctor.  The RO undertook such 
development and issued a supplemental statement of the case 
in January 2004.  The Board denied the claims in a June 2005 
decision.  

The appellant appealed the Board decision to the United 
States Court of Appeals for Veterans Claims (Court).  In June 
2006, the Court issued an Order vacating the June 2005 Board 
decision and remanded the matter for compliance with the 
instructions in a June 2006 Joint Motion for Remand.  The 
Joint Motion indicated that an attempt should be made to 
obtain pertinent records related to Social Security 
Administration (SSA) disability benefits.    

In January 2007, the Board remanded the appellant's claims 
for further development and adjudication.  Specifically, the 
Board requested that the RO attempt to obtain a complete copy 
of the Veteran's medical records from SSA, that the RO 
attempt to obtain any other outstanding pertinent records, 
and that the RO obtain another medical opinion as to the 
likelihood that the Veteran's fatal disorder was related to 
any aspect of his period of service.  

The development completed, the claim was returned to the 
Board in May 2008.  At that time, the Board denied the 
claims.  The appellant once again appealed the Board decision 
to the Court.  In March 2009, the Court issued an Order 
vacating the May 2008 Board decision and remanding the matter 
for compliance with the instructions in the February 2009 
Joint Motion for Remand.  

As instructed, the appeal is REMANDED to the RO.  VA will 
notify the appellant if further action is required.


REMAND

The February 2009 Joint Motion for Remand, adopted by the 
Court in its March 2009 Order, notes that the matter should 
be remanded to obtain a new medical opinion from "an 
appropriate specialist."  The Joint Motion noted that in its 
January 2007 remand order, the Board instructed VA to refer 
the Veteran's claims folder "to the appropriate specialist 
for an opinion."  The VA opinion was rendered by Dr. BM in 
September 2007, who apparently has been determined by the 
Court not to be an appropriate specialist as Internet 
research revealed he specialized in nephrology.  In adopting 
the Joint Motion, the Court found that since Dr. BM was not 
an appropriate medical specialist, the RO did not comply with 
the specific Remand instructions, and that such a lapse 
amounted to an error under Stegall v. West, 11 Vet. App. 268, 
271, necessitating a remand.  

The parties to the Joint Motion further found that the 
standard upon which the September 2007 medical opinion was 
based was an "application of incorrect legal standard."  
The Court in adopting the motion has ordered that the new 
examiner be instructed to use the correct "reasonable 
doubt" standard.  The new medical examiner must be 
instructed to phrase his/her response in terms of the 
routinely used "at least as likely as not" standard to 
determine whether there is a 50 percent probability or 
greater that the Veteran's death was the result of exposure 
to herbicides.  

Consequently, the case is REMANDED for the following action:

1. The RO should refer the claims to a 
medical provider specializing in oncology 
for an opinion.  The opinion should note 
that the claims file has been reviewed, 
and provide a complete explanation in 
response to the following question:

Is it at least as likely as not (a 50 
percent or greater probability) that the 
Veteran's fatal glioblastoma multiforme 
was incurred in or aggravated by his 
active military service, including the 
Veteran's presumed exposure to herbicides 
while serving in Vietnam?

The examiner should be informed that a 
contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) 
(2008).

2.  The RO should refer the claims to 
medical provider specializing in 
cardiology for an opinion.  The opinion 
should note that the claims file has been 
reviewed, and provide a complete 
explanation in response to the following 
question:

Is it at least as likely as not (a 50 
percent or greater probability) that a 
cardiovascular disease, including 
hypertension, was incurred in or 
aggravated by his active military 
service?  If it is as likely as not that 
a cardiovascular disease was incurred or 
aggravated in service, is it as likely as 
not that it contributed to the Veteran's 
death?

The examiner should be informed that a 
contributory cause of death is inherently 
one not related to the principal cause.  
In determining whether the service-
connected disability contributed to 
death, it must be shown that it 
contributed substantially or materially; 
that it combined to cause death; that it 
aided or lent assistance to the 
production of death.  It is not 
sufficient to show that it casually 
shared in producing death, but rather it 
must be shown that there was a causal 
connection.  38 C.F.R. § 3.312(c)(1) 
(2008).

3.  Thereafter, the RO should 
readjudicate the issues on appeal.  If 
the determinations remain unfavorable to 
the appellant, she and her representative 
should be furnished a supplemental 
statement of the case which addresses all 
evidence associated with the claims file 
since the last statement of the case.  
The appellant and her representative 
should be afforded the applicable time 
period in which to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).

